     Case 2:20-cv-06862-DSF-PVC Document 23 Filed 05/10/21 Page 1 of 1 Page ID #:138
                                                                                 JS-6

1

2

3

4

5

6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
7

8     HOMAYOUN SADR-ARHAMI         ) Case No. 2:20-cv-06862-DSF-PVC
      individually and on behalf of all
                                   )
9
      others similarly situated,   ) ORDER
10                                 )
      Plaintiff,                   )
11
                                   )
12           vs.                   )
13                                 )
      TAX RISE INC.; ESSAM         )
14
      ABDULLAH A.K.A. SAM PRICE; )
15    FIDELITY TAX RELIEF LLC;     )
      BRIDGLEY INC.; ALEEVLY INC.; )
16
      PRICE HOLDINGS, INC.; OPTIMA )
17    ADVOCATES, INC., and DOES 1  )
18
      through 10, inclusive,       )
                                   )
19    Defendant(s).                )
20

21          IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties
22    this matter is dismissed with prejudice as to Plaintiff and without prejudice as to
23    the putative Class, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
24    Each party shall bear their own costs and attorneys’ fees.
25          IT IS SO ORDERED.
26     DATED: May 10, 2021
27
                                                Honorable Dale S. Fischer
28                                              UNITED STATES DISTRICT JUDGE



                                          Order to Dismiss - 1
